Citation Nr: 0118806	
Decision Date: 07/19/01    Archive Date: 07/24/01	

DOCKET NO.  95-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Determination of initial rating to be assigned for right 
radial nerve palsy, currently evaluated as 20 percent 
disabling.

2.  Determination of initial rating to be assigned for 
residuals of a shell fragment wound of the left second toe, 
currently evaluated as 10 percent disabling.

3.  Whether the rating decision rendered in November 1968 
that assigned a 10 percent rating for residuals of a gunshot 
wound to Muscle Group XIV of the right thigh was clearly and 
unmistakably erroneous.

4.  Entitlement to a separate disability evaluation for a 
right shoulder disability secondary to residuals of a gunshot 
wound to the right upper extremity.

5.  Entitlement to an effective date prior to June 1, 1989 
for the assignment of a combined 100 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
January 1968.

This matter arises from various rating decisions rendered 
since October 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
September 11, 2000; a transcript of that proceeding is of 
record.  At the hearing, the veteran submitted additional 
evidence, and waived its review by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2000).  The Board will consider it accordingly.

The issue of the veteran's entitlement to a combined total 
disability rating prior to June 1, 1989 had originally been 
developed and certified for appeal.  In a July 1998 
statement, the veteran indicated that he was withdrawing his 
appeal on that issue.  However, at the aforementioned 
personal hearing, the issue of the veteran's entitlement to 
an effective date prior to June 1, 1989, for a combined total 
disability rating again was raised and addressed.  Because 
the other issues currently certified for appeal impact upon 
this matter, the Board will address it as part of its 
decision.


FINDINGS OF FACT

1.  Symptomatology associated with right radial nerve palsy 
includes weakness in the grip of the right hand, reduced 
sensation over the dorsal and radial aspect of the right 
hand, slight atrophy of the muscles of the right hand, and 
limitation of extension of the right wrist at 45 degrees; 
this represents no more than moderate incomplete paralysis.

2.  Prior to July 3, 1997, symptomatology associated with 
residuals of a shell fragment wound of the left second toe 
included subjective complaints of pain during use, marked 
deformity and shortening of the toe, and tender and thickened 
callous formation at the base of that toe that was sensitive 
to touch; this represented not more than moderate impairment.

3.  Since July 3, 1997, symptomatology associated with 
residuals of a shell fragment wound of the left second toe 
includes marked deformity and shortening of that toe with 
tender and thickened callous formation at the toe's base that 
is sensitive to touch; this represents no more than moderate 
impairment.

4.  By rating decision dated in November 1968, the RO granted 
the veteran service connection for residuals of a gunshot 
wound of Muscle Group XIV of the right thigh.  The veteran 
was notified of that decision and of his appellate rights, 
but he did not appeal.


5.  The rating decision rendered by the RO in November 1968 
with regard to the evaluation assigned for residuals of a 
gunshot wound of the right thigh, Muscle Group XIV, was 
supported by the evidence then of record, and was consistent 
with VA laws and regulations then in effect.

6.  The 60 percent disability evaluation currently in effect 
for residuals of a gunshot wound of the right upper arm, 
comminuted fracture, humerus with 2 1/2-inch shortening and 
loss of muscle tissue contemplates impairment of the 
intrinsic muscles of the right shoulder girdle and ensuing 
limitation of motion of the right shoulder joint. 

7.  Prior to June 1, 1989, the veteran's service-connected 
disabilities were limited to residuals of a gunshot wound of 
the right upper arm, comminuted fracture, humerus, 2 1/2-inch 
shortening with loss of muscle tissue, evaluated as 
60 percent disabling; residuals of fracture, proximal third 
of the right radius with limitation of motion of the elbow, 
evaluated as 30 percent disabling; residuals of a gunshot 
wound of the anterior left thigh with muscle loss and 
retained metallic fragment, evaluated as 30 percent 
disabling; partial right radial nerve palsy secondary to a 
gunshot wound, evaluated as 30 percent disabling; amputation 
of the left great toe, evaluated as 10 percent disabling; 
residuals of a gunshot wound, posterior left thigh, through 
and through, Muscle Group XIII, evaluated as 10 percent 
disabling; residuals of a gunshot wound, right thigh with 
retained metallic fragments, evaluated as 10 percent 
disabling; painful scar, right upper arm, evaluated as 10 
percent disabling; residuals of a shell fragment wound of the 
left second toe, evaluated as 10 percent disabling; and 
residual scar, left iliac crest, status post bone graft donor 
site, evaluated as 0 percent disabling; after considering the 
bilateral factor, the veteran's combined disability rating 
was 90 percent.


CONCLUSIONS OF LAW

1.  An initial rating of 30 percent, but not more, is 
warranted for partial right radial nerve palsy under 
applicable schedular criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.120, 4.124a, 
Diagnostic Code (DC) 8514 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
second toe prior to July 3, 1997, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 
4.45, 4.56, 4.71a, DC 5203 (1996); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  Since July 3, 1997, the criteria for a rating in excess 
of 10 percent for residuals of a shell fragment wound of the 
left second toe have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.71a, DC 
5203 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

4.  The rating decision rendered by the RO on November 13, 
1968, that granted service connection and a 10 percent 
disability rating for residuals of a gunshot wound of the 
right thigh, Muscle Group XIV, with retained shrapnel in soft 
tissues was not clearly and unmistakably erroneous, was not 
timely appealed, and is, therefore, final.  38 U.S.C.A. 
§ 7105 (West 1991) (formerly 38 U.S.C.A. § 4005 (1964)); 
38 C.F.R. §§ 3.104 (1968), 3105 (2000).

5.  A separate disability evaluation for symptomatology 
associated with the veteran's right shoulder as a result of 
the residuals of a gunshot wound to the right upper arm is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.14 (2000).

6.  A combined 100 percent disability evaluation prior to 
June 1, 1989, is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.25, 4.26 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  See VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See VCAA, § 7, Subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
See VCAA, § 3(a), 114 Stat. 2096, 2096-97.  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98.  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds that 
VA's duties have been fulfilled.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  In addition, the discussions in the rating 
decisions, the statements of the case, supplemental 
statements of the case, and information sent to the appellant 
informed him of the information and evidence needed to 
substantiate his claims.  The RO also furnished the appellant 
with the applicable regulations in the various statements and 
supplemental statements of the case.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, all relevant 
facts have been properly developed, and all evidence 

necessary for an equitable resolution of the issues on appeal 
has been obtained.  The RO has obtained records of the 
veteran's medical treatment, and has sought additional 
medical opinions when the record otherwise appeared to be 
inconclusive.  The Board is unaware of any additional 
relevant evidence that is available.  The appellant has been 
offered and afforded the opportunity to present testimony at 
various personal hearings.  As such, it appears that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claims.  Therefore, 
no further assistance to him with the development of evidence 
is required.  In the circumstances of this case, a remand to 
have the RO apply the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its obligation to notify and 
assist the appellant in this case.  Further development and 
further expenditure of VA resources are not, therefore, 
warranted.  Taking these factors into consideration, there is 
no prejudice to the appellant in proceeding to consider the 
claims on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

II.  Initial Rating to be Assigned for Partial Right Radial 
Nerve Palsy

The veteran claims that partial right radial nerve palsy is 
more severe than currently evaluated.  He also claims that 
the history of this disability reflects symptomatology 
indicative of a higher initial rating.  In this regard, 
disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Parenthetically, the Board 

observes that the 20 percent disability rating currently 
assigned for the veteran's partial right radial nerve palsy 
effective from October 10, 1968 was granted by the RO by 
decision dated in May 1998, and is the initial rating for 
this disability.  As such, the ancillary issue of whether 
"staged" ratings are appropriate in evaluating this 
disability during the period of his entitlement must be 
addressed.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Finally, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  As the veteran appealed the initial rating assigned, 
a determination must be made as to whether a higher 
disability evaluation is warranted for any period since 
October 10, 1968, the date that service connection was 
granted for this disability.

The veteran's right radial nerve palsy is most analogous to 
the provisions of 38 C.F.R. Part 4, DC 8514 regarding various 
levels of paralysis of the musculospiral nerve (radial 
nerve).  Therein, a 20 percent disability rating shall be 
assigned for mild incomplete paralysis of the major upper 
extremity; a 30 percent disability rating is not warranted 
unless incomplete paralysis of the major upper extremity is 
moderate in nature, and a 50 percent rating is for assignment 
only if symptomatology is "severe."  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than that for complete paralysis.  When the involvement 
is wholly sensory, the rating should be for mild, or at most, 
the moderate degree.  See generally 38 C.F.R. § 4.124a.  It 
is within the foregoing context that the veteran's partial 
right radial nerve palsy must be evaluated.

The veteran developed partial right radial nerve palsy as the 
result of gunshot wounds to his right upper extremity during 
July 1966.  Following surgery to repair a nonunion of a 
supracondylar fracture of the right humerus, residual partial 
radial nerve palsy manifested by a numbness over the dorsum 
of the right hand and mild to moderate weakness of finger and 
thumb extension was observed.  In December 

1967, mild to moderate weakness of the right thumb, the 
finger extensors, and the wrist extensors was observed 
although all involved muscle groups were functioning 
actively.  There was also some numbness over the dorsal web 
space between the thumb and index fingers to pinprick 
examination.

The veteran underwent a special VA orthopedic examination in 
October 1968.  Dorsiflexion and palmar flexion of the right 
wrist were limited to 45 degrees.  However, fairly good range 
of motion of the fingers of the right hand was observed.  
There was full extension, full flexion, and good abduction.  
The veteran was able to make a good fist; however, the grip 
of the right hand was less than half of normal.  The veteran 
was able to bring the thumb to each of the tips of the 
fingers, but was unable to bring it within one inch of the 
palm of the right hand.

The veteran was afforded further orthopedic examination in 
March 1993.  At that time, he complained of partial numbness 
of the entire right arm with tingling in the right thumb.  
Reflexes in the upper extremities were equal and active, and 
circulation was normal.  Some limitation of motion of the 
right forearm was noted, as was limitation of motion of the 
right wrist.  However, the veteran was able to make a full 
fist, and there appeared to be full range of motion of all 
joints and bones of the right hand.  Considerable loss of 
gripping power in the right hand was observed.  It was also 
noted that the veteran is right-hand dominant.

The veteran then underwent a comprehensive neurological 
evaluation by a private physician in May 1996.  The examiner 
recorded the veteran's history, as well as his complaints.  
With regard to the latter, the veteran indicated that he has 
weakness of his right hand grip, as well as reduced sensation 
over the right hand dorsally on the radial aspect.  The 
veteran was still able to write with his right hand, although 
he had to use his left hand for eating.  Upon examination, 
the physician noted slight atrophy of the right hand muscles 
secondary to weakness as the result of nerve damage.  The 
veteran had full flexion of the right wrist joint, but 
extension was limited to 45 degrees.  Radial deviation and 
ulnar deviation also were within normal 

limits.  The veteran was able to use his right thumb and 
right fingers without any difficulty, but right-hand grip was 
approximately 20 percent weaker than that of the left hand.  
The examiner diagnosed partial right radial nerve damage and 
partial right radial nerve palsy, causing loss of extension 
of the right wrist and sensory loss over the dorsal aspect of 
the right hand.  

At his personal hearings, the veteran complained of loss of 
feeling in the fingers of the right hand, as well as 
limitation of use of that hand.  He also noted limitation of 
motion of the right wrist, and indicated that he felt that 
this symptomatology warranted a rating in excess of the 20 
percent assigned.  As noted previously, mild incomplete 
paralysis of the radial nerve of the major upper extremity 
shall be evaluated as 20 percent disabling.  A 30 percent 
disability rating is warranted only if incomplete paralysis 
is moderate in nature.  A longitudinal review of the clinical 
findings associated with partial right radial nerve palsy 
since the veteran first sustained that injury in July 1966 
more nearly approximates moderate impairment following his 
discharge from service.  As previously noted, mild to 
moderate weakness of the right thumb, the finger extensors 
and the wrist extensors of the right hand was noted during 
service.  However, all muscles of the right hand were 
functioning actively.  Only some numbness over the dorsal web 
space between the thumb and the index finger of the right 
hand was present.  By the time the veteran was examined by VA 
in October 1968, he was noted to have fairly good range of 
motion of the fingers of the right hand.  Full extension, 
full flexion, and good abduction and adduction were present.  
The veteran was able to make a good fist, notwithstanding 
that his right hand grip was considerably weaker than that of 
his left hand.  He also was able to bring the thumb to each 
of the tips of the fingers on the right hand.  Moreover, 
although there was some limitation of motion of the right 
wrist, this did not appear to further hinder the veteran's 
use of his right hand.

In March 1993 and May 1996, some limitation of motion of the 
right wrist was observed, but the veteran was able to make a 
full fist, and appeared to have full range of motion of all 
joints and bones of the right hand.  The veteran was able to 

use his right thumb and right fingers without any difficulty, 
notwithstanding a 20 percent loss of strength in the grip of 
the right hand.  This, too, represents moderate incomplete 
paralysis of the right radial nerve.  See 38 C.F.R. § 4.124a, 
DC 8514.  However, given the relatively minor impairment in 
motor function, trophic changes, and sensory disturbances in 
the right hand, the symptomatology associated with this 
disability both historically and more recently does not 
represent severe impairment, and therefore does not more 
nearly approximate that required for a higher initial rating 
in excess of 30 percent.  See 38 C.F.R. §§ 4.7, 4.120.  It is 
significant that the veteran is able to perform fine finger 
movements with the right hand, to include writing.  
Conversely, although the veteran has indicated that he must 
use his left hand to eat, this limitation does not appear to 
be the result of partial right radial nerve paralysis, but 
instead, appears to be the result of residuals of other 
injuries to the right upper extremity that limit movement of 
the right elbow.

In view of the foregoing, a higher 30 percent disability 
rating based upon moderate incomplete paralysis, but not 
more, is warranted for partial right radial nerve palsy 
effective October 10, 1968, the full period for which service 
connection has been in effect for this disability.  See 
Fenderson, 12 Vet. App. 119.

III.  Determination of Initial Rating to be Assigned for 
Postoperative Residuals of a Shell Fragment Wound of the Left 
Second Toe

The veteran also contends that disability associated with 
postoperative residuals of a shell fragment wound of the left 
second toe are more severe, and support a higher initial 
rating than the 10 percent currently on appeal .  More 
specifically, he indicates that he has difficulty bearing 
weight on that toe because of pain resulting from malunion of 
the bones in that appendage and a neuroma at its base.  The 
provisions of 38 U.S.C.A. § 1155 are incorporated herein by 
reference, as are the tenants of Schafrath, 1 Vet. App. at 
592, Francisco, 7 Vet. App. at 58, and Fenderson, 12 Vet. 
App. at 119.  Moreover, this disability is most analogous to 
the provisions of 38 C.F.R. § 4.73, DC 5310.  See 38 C.F.R. 
§ 4.20.  Pursuant to DC 5310, disabilities affecting 
movements of the forefoot and 

toes, to include propulsion thrust in walking, shall be 
evaluated as 10 percent disabling when moderate in nature.  
To warrant a 20 percent disability rating, symptomatology 
associated with such disability must be moderately severe in 
nature.  

The Board notes that the veteran's disability has been 
evaluated as a muscle injury resulting from a gunshot wound, 
and that by regulatory amendment effective July 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. § 4.55, 4.56, and 
4.72.  See 62 Fed. Reg. 30237-30240 (1997).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply unless congress has provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise, and the Secretary did so.  Thus, the veteran's 
disability must be evaluated under the rating criteria 
concerning evaluation of disability residual to healed wounds 
involving muscle groups due to gunshot or other trauma which 
existed prior to July 3, 1997, and the current criteria, made 
effective on July 3, 1997, to determine which is more 
favorable to the veteran.  The RO initially evaluated the 
disability at issue under the pre-July 1997 criteria, and 
then reconsidered it under the new criteria. 

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  As noted, this regulation was modified by regulatory 
amendment effective July 3, 1997.  As such, the Board will 
set forth the appropriate context for both the old and the 
new versions of that regulation.  

Under the old criteria, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The service medical records would show a record of a wound of 
slight 

severity or relatively brief treatment and return to duty, as 
well as healing with good functional results.  There would be 
no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimal scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function, and no retained metallic 
fragments would be present.  38 C.F.R. § 4.56(a) (1996).

A moderate disability of muscles was a through-and-through or 
deep penetrating wound of relatively short track by a single 
bullet or small shell or shrapnel fragments.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection would be apparent.  
The service medical records would show a record of 
hospitalization in service for treatment of the wound.  In 
addition, there would be records following service of 
consistent complaints of one or more of the cardinal symptoms 
of muscle wounds particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objectively, the medical evidence 
would show a moderate injury to a muscle group manifested by 
entrance and (if present) exit scars linear or relatively 
small and so situated as to indicate relatively short track 
of missile through tissue; signs of moderate loss of deep 
fasciae or muscle substance or impairment of muscle tonus, 
and definite weakness would be apparent on comparative tests.  
See 38 C.F.R. § 4.56(b).

A moderately severe disability of muscles was a through-and-
through or deep penetrating would by a high velocity missile 
of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  The service medical 
records would show a record of hospitalization for a 
prolonged period in service for treatment of the wound of 
severe grade.  In addition, there would be records following 
service of consistent complaints of cardinal symptoms of 
muscle wounds.  There might also be evidence of 
unemployability because of an inability to keep up with the 
work requirements.  

Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate the track of the missile through important muscle 
groups.  Further, there would be indications on palpation of 
moderate loss of deep muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved would give positive evidence of marked or moderately 
severe loss.  See 38 C.F.R. § 4.56(c).

Under the new criteria, 38 C.F.R. § 4.56 (2000) provides 
that:  (a) an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) a through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.

The Board notes that the new version of 38 C.F.R. § 4.56 is 
otherwise basically the same as the old version.  
Additionally, the current provisions of 38 C.F.R. § 4.56(a) 
and (b) were formerly contained in 38 C.F.R. § 4.72, 
effective prior to July 3, 1997.  However, for the sake of 
clarity and in order to show that both versions have been 
fully considered by the Board, the Board will set forth the 
new version.  

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles; (i) type of injury:  simple wound of muscle without 
debridement or infection; (ii) history and complaint:  
service department record of superficial wound with brief 
treatment and return to duty; healing with good functional 
results; no cardinal signs or symptoms 

of muscle disability as defined in paragraph (c) of this 
section; (iii) objective findings:  minimal scar; no evidence 
of fascial defect, atrophy, or impaired tonus; no impairment 
of function or metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles:  (i) type of injury:  through-and-through and deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) history and complaints:  service department 
record or other evidence of inservice treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
objective findings; entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fasciae or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56 (d)(3) describes moderately severe 
disability of muscles:  (i) type of injury:  through-and-
through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; (ii) history and complaint:  service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements; (iii) objective findings:  entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fasciae, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.


38 C.F.R. Part 4 as it pertains to Muscle Group designations 
was also revised as of July 3, 1997, and here the changes 
were merely in the presentation of the identifying 
information pertaining to each Muscle Group.  There is no 
substantive distinction between the rating criteria as 
established prior to July 3, 1997, and thereafter.  Muscle 
Group X was initially designated thus:  (Intrinsic muscles of 
the foot.)  Plantar:  (1) Flexor digitorum brevis; (2) 
abductor hallucis; (3) abductor digiti V; (4) quadratus 
plantae; (5) lumbricales; (6) flexor hallucis; (7) abductor 
hallucis; (8) flexor digiti V, brevis; (9) adductor digiti V, 
opponens digiti V; interossei plantar.  (Function:  movements 
of the forefoot and toes.  Propulsion thrusts in walking.)  
Other important plantar structures:  Plantar aponeurosis, 
long plantar and calcaneonavicular ligaments, tendons of 
posterior tibial, peroneus longus, and long flexors of great 
and little toes.  The criteria for rating disabilities of 
this muscle group in pertinent part provided for a 10 percent 
rating for moderate disability, and a 20 percent rating for 
moderately severe disability.  Dorsal:  (1) Extensor hallucis 
brevis; (11) extensor digitorum brevis; (2) dorsal interossei 
(4).  Other important dorsal structures:  cruciate crural, 
deltoid and other ligaments.  Tendons of long extensors of 
toes and peronei muscles.  The pertinent criteria for rating 
the dorsal Group X muscles called for a 10 percent rating for 
moderate to moderately severe disability, and a 20 percent 
rating for severe disability.  The minimum rating for a 
through-and-through wound to the foot is noted to be 
10 percent.  The changes to the criteria effectuated in July 
1997 merely altered the presentation of the information as 
provided, and no substantive change resulted.  See 38 C.F.R. 
§ 4.73, DC 5310 (1996); 38 C.F.R. § 4.73, DC 5310 (1997).

In the instant case, service medical records indicate that, 
following multiple shell fragment wounds to both lower 
extremities in July 1966, the veteran's left great toe was 
amputated at the interphalangeal joint, and malunion of a 
fracture involving the proximal phalanx of the left second 
toe was noted to be associated with pressure sores and callus 
formation.  An osteotomy of the fracture site was performed 
and fusion across this area, as well as the distal 
interphalangeal joint, was performed 

using a Kirschner wire.  By December 1967, the left second 
toe was noted to be asymptomatic.  Clinically, a solid fusion 
of the interphalangeal joints of the left second toe with 
good weight-bearing alignment was noted.  The veteran walked 
with a slight limp favoring the left lower extremity.  Prior 
to the veteran's discharge from military service, X-rays 
indicated a progressive union of the osteotomy site of the 
left second toe with distal interphalangeal joint fusion. 

During a VA orthopedic examination conducted in October 1968, 
a deformity of the left second toe with shortening and thick 
callous formation of the toe's base was noted.  The callus 
was approximately 1 1/2-centimeters times 1-centimeter, 
thickened, projecting, tender, and extended down an apparent 
deformity of the bone at the area.  No motion in the 
interphalangeal joints, and deformity of the interphalangeal 
joints on the plantar surface also was noted.  However, 
fairly good motion of the toe was present, notwithstanding 
some limitation of dorsiflexion.  Injury of the left second 
toe with marked deformity and callous formation on the 
deformed base was diagnosed.

The veteran then underwent a special VA orthopedic 
examination in March 1993.  The examiner observed that he 
walked with a very mild limp.  A cyst at the base of the 
second left toe was noted.  At that time, the veteran did not 
express any particular problems referable to his lower 
extremities.

The veteran then underwent a comprehensive neurological 
evaluation by a private physician in May 1996.  The examiner 
observed that the left second toe was separated from the left 
big toe, and the base of the left second toe appeared to have 
a callous-like swelling about 1/3 of an inch in diameter that 
was sensitive to touch.  Findings were suggestive of a 
neuroma underlying the callus.  This examiner also observed 
that the veteran walked with a slightly limping manner.  He 
had difficulty walking on his toes, and he could not put the 
weight of his body on the left foot because of prior injuries 
to that foot.  Loss of movement of the left second toe with 
neuroma growing at the base of that toe was diagnosed.

The basis for the ratings for residuals of gunshot wounds to 
the feet pursuant to 38 C.F.R. § 4.73, DC 5310 is involvement 
of the muscles.  However, throughout the history of the 
veteran's treatment and complaints related to residuals of 
the injury to his left second toe, the related disabilities 
have been assessed as being involved more with the bone and 
joints of the left second toe rather than the muscles.  
However, given that the initial injury was the result of a 
shell fragment wound, rating this disability by analogy to 
38 C.F.R. § 4.73, DC 5310 seems appropriate.  Records of the 
veteran's treatment and examination since military service 
indicate injury without residuals of debridement or prolonged 
infection.  Although injury to the left second toe has 
resulted in marked deformity of that appendage, this does not 
appear to have resulted in significant loss of power, 
weakness, lowered threshold of fatigue, or impairment of 
coordination and uncertainty of movement.  Primary 
symptomatology results from pain due to a callous formation 
at the base of that toe with underlying neuroma.  Given that 
objective findings do not reflect more than minimal loss of 
deep fasciae or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side, this disability is not more than 
moderately disabling under applicable schedular criteria 
previously and currently in effect.

In addition, it does not appear that other criteria found in 
38 C.F.R. Part 4, more nearly approximate symptomatology 
associated with this disability.  For instance, the 
provisions of 38 C.F.R. § 4.71a, DC 5172 are not for 
application because there does not appear to be metatarsal 
involvement.  Similarly, the provisions of 38 C.F.R. § 4.71a, 
DC 5283 regarding malunion of tarsal or metatarsal bones also 
are not for application, given that there is no indication 
that those bones are 
involved in the underlying disability.  As such, the 10 
percent disability rating currently assigned is the maximum 
allowable schedular evaluation warranted for this disability, 
either historically, or currently.


IV.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned for either right radial nerve palsy or 
residuals of a shell fragment wound of the left second toe 
may be granted when it is demonstrated that either of these 
disabilities presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2000).  There is no indication that either of 
these disabilities has required frequent hospitalization 
since the veteran's discharge from military service.  
Moreover, there is no indication that either of these 
disabilities has hindered the veteran's employment beyond 
that contemplated by the regular schedular provisions.  See 
38 C.F.R. § 4.1.  Parenthetically, during the aforementioned 
VA orthopedic examination conducted in March 1993, the 
veteran indicated that he had been operating a pickup truck 
until 1988, but that he stopped working because he did not 
like his job and felt that there was no room for advancement.  
The Board notes that the veteran's claim for a total rating 
is predicated upon his assertion that it is the combination 
of his service-connected disabilities that warrants a total 
schedular rating; this matter is discussed in greater detail 
later in this decision.

Absent evidence of either frequent medical treatment or 
frequent periods of hospitalization that interfere with the 
veteran's employment, there is no basis to conclude that 
either partial right radial nerve palsy or residuals of a 
shell fragment wound of the left second toe is more serious 
than that contemplated by the aforementioned schedular 
provisions.  Thus, the failure of the RO to submit the case 
for consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


V.  Whether the November 13, 1968, Rating Decision that 
Granted Service Connection and a 10 Percent Disability Rating 
for Residuals of a Gunshot Wound of the Right Thigh was 
Clearly and Unmistakably Erroneous

The veteran claims that the RO erred in November 1968 when it 
granted him service connection for residuals of a gunshot 
wound of the right thigh, but assigned that disability only a 
10 percent rating.  The veteran asserts that because this 
disability was shown at the time of that rating decision to 
be the result of a through-and-through gunshot wound, the 
disability should have been evaluated as at least moderately 
severe in nature.  Such a finding would have resulted in a 
minimum of a 30 percent rating.

A prior final rating decision will be subject to change only 
if it is found to contain clear and unmistakable error.  To 
constitute clear and unmistakable error, either the correct 
facts as they were known at the time were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  The Court has held that clear 
and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained 

of cannot be, ipso facto, clear and unmistakable error.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The basis for a 
finding of clear and unmistakable error is found in the 
provisions of 38 C.F.R. § 3.105(a) (2000).

The disability at issue, namely residuals of a gunshot wound 
to Muscle Group XIV of the right thigh with retained shrapnel 
in soft tissues was evaluated by the RO in November 1968 
pursuant to the provisions of 38 C.F.R. § 4.73, DC 5314.  
Therein, injury to Muscle Group XIV regarding the anterior 
thigh group shall be evaluated as 10 percent disabling if 
moderate in nature.  A 30 percent disability rating is not 
warranted unless the disability is found to be "moderately 
severe."  For the sake of brevity, the provisions of 
38 C.F.R. § 4.56 in effect prior to July 3, 1997 and 
discussed above, are incorporated herein by reference.  
Parenthetically, those regulatory provisions were in effect 
when the RO rendered its November 1968 determination.

The veteran claims that the RO erred in improperly applying 
the pertinent regulations, i.e., the provisions of 38 C.F.R. 
Part 4, to the facts as they were known at the time the 
November 1968 rating decision was rendered.  At that time, 
the veteran's service medical records, as well as the report 
of a VA physical examination conducted in October 1968, were 
of record.  His service medical records described through-
and-through wounds of the right thigh that contained drains.  
These wounds subsequently ceased to drain, and healed without 
further sequale.

During the VA physical examination conducted in October 1968, 
the examiner observed that the veteran had received wounds 
"through" the right thigh.  A slightly depressed scar 
approximately 1-inch long and 3/4 of an inch wide was noted 
on the midpart of the medial side of the right leg.  This 
apparently was the entrance site of "shrapnel or bullet."  
The examiner also observed a surgical scar on the lateral 
side just posterior to the midline.  This scar was 4-inches 
long and 1 1/2-inches wide.  There was also definite loss of 
fasciae beneath.  In addition, there was considerable 

depression on palpation, demonstrating absence of tissue over 
the area of the scar and absence of lateral fasciae over the 
area.  The examiner did not describe any residuals of 
debridement or of prolonged infection.

A through-and-through muscle injury as the result of a 
gunshot or shell fragment wound can result in "moderate," 
"moderately severe," or "severe" impairment.  As noted 
previously, a "moderately severe" muscle injury was a 
through-and-through or deep penetrating would by a high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
The service medical records would show a record of 
hospitalization for a prolonged period in service for 
treatment of the wound of severe grade.  In addition, there 
would be records following service of consistent complaints 
of cardinal symptoms of muscle wounds.  There might also be 
evidence of unemployability because of an inability to keep 
up with the work requirements.  Objectively, the medical 
evidence would show a moderately severe injury to a muscle 
group manifested by entrance and (if present) exit scars 
relatively large and so situated as to indicate the track of 
the missile through important muscle groups.  Further, there 
would be indications on palpation of moderate loss of deep 
muscle substance or moderate loss of normal firm resistance 
of muscles compared with the sound side.  Tests of strength 
and endurance of muscle groups involved would give positive 
evidence of marked or moderately severe loss.  See 38 C.F.R. 
§ 4.56(c) (1968).  

The record did not indicate that symptomatology associated 
with wounds to the veteran's right thigh required 
hospitalization for a prolonged period for treatment of the 
wound.  Moreover, the objective evidence did not indicate 
moderate loss of deep fasciae or moderate loss of muscle 
substance or, for that matter, any significant impairment of 
functioning.  Thus, notwithstanding that the wounds sustained 
by the veteran to his right thigh appear to have been 
through-and-through in nature, the nature of treatment 
required following the injury, as well as the objective 
findings during and following the veteran's discharge from 
military service did not indicate residuals that were more 
than moderate in nature.

In effect, the facts as they were known at the time the RO's 
November 13, 1968 rating decision was rendered were before 
the adjudicator, and there is no indication that the decision 
in question failed to apply the correct statutory and 
regulatory provisions extant at the time that decision was 
rendered.  The Board notes that the veteran's argument that 
the evidence of record at the time did, in fact, demonstrate 
that the veteran's right thigh disability met the criteria 
for an evaluation in excess of the 10 percent assigned 
amounts to a disagreement with the manner in which the RO 
weighed the evidence and not that the governing legal 
provisions were incorrectly applied.  Further, as noted 
above, a simple disagreement as to how the facts of a 
particular case were weighed or evaluated cannot form the 
basis of a valid claim of clear and unmistakable error.  The 
veteran has focused on the through-and-through nature of the 
gunshot wound to his right thigh to justify a disability 
rating in excess of the 10 percent assigned by the RO.  
However, as the foregoing demonstrates, such a wound can be 
moderate (10 percent in this case), moderately severe (30 
percent), or severe in nature; the initial degree of severity 
of the wound and the level of residual disability are the 
controlling factors.  The record did not demonstrate the 
additional level of symptomatology necessary for a rating in 
excess of 10 percent when the RO rendered its March 13, 1968 
decision.

In view of the foregoing, the Board must conclude that the 
March 13, 1968 rating decision that assigned a 10 percent 
disability rating for residuals of a gunshot wound to the 
right thigh, Muscle Group XIV, with retained shrapnel in soft 
tissues did not contain the type of error of such magnitude 
that it could be considered to be 
"undebatable" in nature.  On the contrary, it appears that 
the RO applied the applicable regulations then in effect to 
the correct facts known at that time, and concluded that the 
disability at issue was no more than moderate in nature.  
Absent the type of error that is "clear and unmistakable," 
the Board cannot overturn, or otherwise modify the RO's 
November 13, 1968 rating determination.  See 38 U.S.C.A. 
§ 7104 (West 1991).


VI.  Separate Disability Evaluation for Disability of the 
Veteran's Right Shoulder

The veteran claims that a separate evaluation should be 
granted for right shoulder involvement secondary to residuals 
of a gunshot wound to the right humerus.  He refers to a 
special orthopedic report dated in October 1968 and a similar 
report dated in May 1996 in support thereof. 

The veteran has been granted service connection for residuals 
of a gunshot wound of the right upper arm with fracture of 
the humerus and a 2 1/2-inch shortening with muscle loss, 
evaluated as 60 percent disabling.  This evaluation is based 
upon the combined provisions of 38 C.F.R. § 4.71a, DC 5205 
and 38 C.F.R. § 4.73, DC 5303.  The former allows for a 40 
percent disability evaluation when favorable ankylosis of the 
elbow exists at an angle between 90 degrees and 70 degrees; 
the latter provides for a 40 percent disability evaluation 
when severe impairment to Muscle Group III exists.  Muscle 
Group III involves the intrinsic muscles of the shoulder 
girdle to include the pectoralis major and deltoid muscles, 
the function of which is to elevate and abduct the arm and to 
assist in the forward and backward swing of the arm.  The 
combination of the evaluations under each of these diagnostic 
codes results in the 60 percent disability evaluation that 
has been assigned since October 10, 1968.

The veteran is correct in his assertion that movement of his 
right shoulder has been compromised as a result of the 
aforementioned residuals of a gunshot wound to the 
right humerus.  The May 1996 neurological evaluation 
performed by a private physician indicates that abduction and 
forward elevation in the right shoulder joint is each to 80 
percent of normal, while external rotation is to 80 percent 
of normal and internal rotation is to 90 percent of normal.  
However, limitation of motion of the veteran's right shoulder 
is contemplated by the provisions of 38 C.F.R. § 4.73, DC 
5303.  Given this, a separate disability evaluation for the 
claimed right shoulder disability is prohibited by the 
provisions of 38 C.F.R. § 4.14 which states that the 

evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles and 
joints of an extremity may overlap to a great extent so that 
special rules are included in the appropriate bodily system 
for their evaluation.  The evaluation of the same 
manifestation of a service-connected disability under 
different diagnoses is to be avoided.  Id.

VII.  Entitlement to a Total Schedular Rating Prior to June 
1, 1989

The veteran contends that his service-connected disabilities 
warrant a total schedular rating effective from October 10, 
1968, the date that a total prestabilization rating pursuant 
to the provisions of 38 C.F.R. § 4.28 (1968) was terminated.  
In this regard, a veteran's various service-connected 
disabilities are to be arranged in the exact order of their 
severity, beginning with the greatest disability, and then 
combined.  See 38 C.F.R. § 4.25(a), Table I.  
Parenthetically, when a partial disability results from 
disease or injury of both arms, or of both legs the ratings 
for the disabilities of the right and left sides will be 
combined as usual, and 10 percent of this value will be added 
(i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  See 
38 C.F.R. § 4.26.  The bilateral factor will be applied to 
such bilateral disabilities before other combinations are 
carried out and the rating for such disabilities including 
the bilateral factor will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  Id.  (Emphasis added.)

In the instant case, the veteran has had a combined schedular 
evaluation of 
100 percent since June 1, 1989; that was the date when he was 
granted service connection and a 70 percent disability rating 
for post-traumatic stress disorder.  Prior to that date, his 
combined disability rating was 90 percent.  The question is 
whether the latter accurately reflects the combination of the 
veteran's various service-connected disabilities exclusive of 
post-traumatic stress disorder.


The veteran's service-connected disabilities are combined as 
follows:  60 percent for 
residuals of a gunshot wound of the right upper arm plus 60 
percent (30 percent for residuals of a gunshot wound of the 
left thigh, plus 10 percent for amputation of the left great 
toe, plus 10 percent for residuals of a gunshot wound of the 
posterior left thigh, plus 10 percent for residuals of a 
gunshot wound of the right thigh, plus 10 percent for 
residuals of a shell fragment wound of the left second toe, 
equals 54 percent plus the bilateral factor of 5.4 percent, 
equals 59.4 percent (rounded to 60 percent)) equals 84 
percent; plus 30 percent for residuals of a fracture of the 
right radius equals 89 percent; plus the 30 percent now 
assigned for partial right radial nerve palsy equals 
92 percent; plus 10 percent for a painful scar of the right 
upper arm equals 93 percent.  This combined value must then 
be converted to the nearest degree divisible by 10 which is 
90 percent.  See 38 C.F.R. § 4.25(a).  As such, the veteran's 
combined disability rating, excluding the rating for post-
traumatic stress disorder, is 90 percent.  Accordingly, a 100 
percent schedular rating prior to June 1, 1989, is not 
warranted.

As a final matter, the Board notes that the application of 
the provisions of 38 C.F.R.§§ 4.25 and 4.26, in tandem, to a 
given veteran's service-connected disabilities is a 
mechanical process that is free of either personal judgment 
or discretion.  Thus, although the Board's determination of 
the veteran's combined schedular rating takes into account 
the higher initial rating herein assigned for right radial 
nerve palsy (a factor not considered by the RO), there is no 
prejudice to the veteran in proceeding with this aspect of 
the veteran's appeal.  Simply put, because the foregoing 
regulations allow no leeway in their application, remand of 
this matter for consideration by the RO could not possibly 
result in a different outcome, but instead would serve merely 
to compromise judicial economy.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).




ORDER

An initial rating for residuals of a shell fragment wound of 
the left second toe, in excess of 10 percent is denied.

The claim that the November 13, 1968 rating decision that 
granted a 10 percent disability rating for residuals of a 
gunshot wound of the right thigh contained clear and 
unmistakable error is denied.

A separate evaluation for a right shoulder disability 
secondary to residuals of a gunshot wound of the right upper 
arm is denied.

A total schedular rating prior to June 1, 1989 is denied.

An initial rating of 30 percent, but not more, for right 
radial nerve palsy is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

